DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-7, 9-10, 16-18, 20-21, 28-29, 33-35, 37 and 46-48 are currently pending.
Claim(s) 8, 11-15, 19, 22-27, 30-32, 36 and 38-45 have been canceled. 

Specification
The abstract of the disclosure is objected to because it is not concise and is longer than 150 words. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required. See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-10, 16-18, 20-21, 28-29, 33-35, 37 and 46-48 are rejected under 35 U.S.C. 101 because the claimed invention is inoperative and therefore lacks utility.
MPEP 2107.01(IV) sets forth that to properly reject a claimed invention under 35 USC 101, the Office must (A) make a prima facie showing that the claimed invention lacks utility, and (B) provide a sufficient evidentiary basis for factual assumptions relied upon in establishing the prima facie showing. The prima facie showing must contain the following elements:
(A) An explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible;
(B) Support for factual findings relied upon in reaching this conclusion; and
(C) An evaluation of all relevant evidence of record, including utilities taught in the closest prior art.
With respect to elements (A) & (B), the invention is directed to a power generator that produces power by the conversion of H to “hydrinos” through reactions corresponding to Equations (15)-(18) (published specification paragraphs [0080-0126]). These reactions allegedly form new states of hydrogen having quantized energy levels below the “ground state” of ordinary hydrogen (paragraphs 0111-0112). According conventionally accepted scientific principle, the existence of hydrogen with a binding energy corresponding to a value of “n” which is not an integer cannot be mathematically justified.  Standard QM stipulates n must be an integer greater than or equal to one (See Eq. 11). In contrast, in applicant’s theory of hydrinos, n is a fractional number, per Eq. (12), which results in higher values for En, corresponding to lower energy-states (paragraph 0081).  
Claim 1 implicitly refers to the disclosed hydrinos by reciting various “reactants” that react with hydrogen to form them, thereby generating electrical or thermal energy. Specifically, claim 1 recites “[a] power system that generates at least one of electrical energy and thermal energy comprising: at least one vessel capable of maintaining a pressure of below, at, or above atmospheric; reactants, the reactants comprising: a) at least one source of nascent H2O; H2O or at least one source of H2O, atomic hydrogen or at least one source of atomic hydrogen; and d) a molten metal; a molten metal injector system comprising at least one reservoir that contains some of the molten metal and a molten metal pump with an injector tube that provides a molten metal stream and at least one non-injector reservoir that receives the molten metal stream; at least one ignition system comprising a source of electrical power to supply electrical power to the at least one steam of molten metal to ignite a reaction of the reactants which forms a plasma and at least one of the electrical energy and thermal energy; at least one reactant supply system to replenish and supply reactants that are consumed in the reaction; at least one power converter or output system of at least one of the light and thermal output to electrical power and/or thermal power”.  
Although the claims do not specifically refer to hydrinos as reactants, the “hydrinos” are inextricable from the claims as interpreted in light of the specification. The reaction initiated that produces a plasma is allegedly due to catalysis from “hydrinos” comprised in the reactants (see, e.g. the present Abstract). Paragraph [0146] of the instant specification recites: “The present disclosure is also directed to other reactors for producing increased binding energy hydrogen species and compounds of the present disclosure, such as dihydrino molecules and hydrino hydride compounds. Further products of the catalysis are power and optionally plasma and light depending on the cell type.” The specification is replete with descriptions of the claimed system and its function which make it clear that the claimed reaction which produces a plasma and ultimately generates direct electrical energy and thermal energy allegedly requires “hydrinos”.  In other words, the claimed power system presumes the existence of hydrinos to generate electrical and/or thermal power. The “reaction of the reactants” allegedly produces hydrinos that in turn form the plasma generating light and thermal output for electrical and/or thermal power generation. Notwithstanding the implicit contradiction of an energy state below a “ground state”, which is by definition the lowest energy state a system can have, the existence of such hydrinos is inconsistent with and contrary to known principles of physics and chemistry, and therefore the invention is inoperative and lacks utility.
In quantum mechanics (QM), The Schrödinger equation was the first equation to successfully produce the experimental result for the observed energy levels of hydrogen from a basic equation of motion for the electron 1,2.  In the Schrödinger equation, the lowest value the principle quantum number “n” may take is the integer 1, which is referred to as the “ground state” of hydrogen. As set forth by Feynman, “[t]he Schrödinger equation has been one of the great triumphs of physics.  By providing the key to the underlying machinery of atomic structure, it has given an explanation for atomic spectra, for chemistry, and for the nature of matter.”
In Chap.5 of “Introduction to Quantum Mechanics, With Applications to Chemistry”, Pauling et al. presents the Schrödinger equation for the radial wavefunction of the hydrogen atom and explains mathematically how boundary conditions result in the allowed values for the total quantum number n to be an integer greater than or equal to one (pp.121-125). See also Bethe et al., “Quantum Mechanics of One and two-Electron Atoms” (Cornell University, 1977, pp.3-25).
A. Barth (“Bigger than Fire? A Scientific Examination of Randell Mills’ “Hydrino” Theory”; Skeptic, 2001) examines the applicant’s claims of hydrinos as set forth in his thousand-page book on the topic (The grand unified theory of theory of Classical Quantum Mechanics “GUT”). A. Barth states that Mills’ theory disagrees with the traditional quantum theory of the hydrogen atom, as modeled by Bohr and Schrödinger. A. Barth states that the equations postulated by Mills’ replace the Schrödinger equation with a wave equation having solutions representing “traveling waves’ which is entirely different from the solutions to the Schrödinger equation for the hydrogen atom, which describe an atom held together by the electromagnetic attraction between proton and electron.3 A. Barth notes that Mills’ wave equation does not contain any terms which describe this electromagnetic force, and it doesn’t have “bound state” solutions which could potentially represent an electron physically attached to an atom.
A. Barth further noted that the Mills’ equation does not contain Planck’s constant “which appears in the Schrödinger equation and which sets the overall scale of the quantized energy levels of the atom. Without Planck’s constant and without the electromagnetic force, Mills’ wave equation can’t correctly predict the energy levels of hydrogen.”4
A. Barth states that Mills’ conclusion that the electron is confined to an infinitely thin spherical shell around the atom’s nucleus called the “orbitsphere” is theoretically inconsistent and at odds with experimental data as well.  A. Barth states that Mills “artificially graft[s] the Bohr model onto his theory in a way that is mathematically nonsensical” and that “[n]o matter what radius is chosen, the fact remains that this orbitsphere model is inconsistent with the wave equation”.  A. Barth further states that 
Mills’ hydrino model “isn’t a logical consequence of the wave equation, or of any other basic equation of motion for the electron...[and] doesn’t even rise to the level of a legitimate physical theory that one might potentially test by experiment, since it’s not mathematically coherent or self-consistent.”5  A. Barth concludes the following:

    PNG
    media_image1.png
    332
    415
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    443
    media_image2.png
    Greyscale

A. Rathke (“A critical analysis of the hydrino model” New Journal of Physics 7 (2005) 127) notes serious deficiencies and mathematical inconsistencies with Mill’s theory.  Rathke notes applicant’s “grand unified theory of classical quantum mechanics” (CQM) proposes the existence of new lower-energy states of hydrogen atoms i.e., hydrinos, wherein a classical wave equation for the electron’s charge-density function that is not Lorentz invariant for any other phase velocity than the speed of light is at best the non-relativistic limit of a broader theory.6  Rathke’s analysis “demonstrates that the theory is mathematically inconsistent in several points: the quantization condition of CQM allows only a solution for the ground state of the hydrogen atom; the radial solutions for the charge density function of the electron, as well as the angular solutions with non-zero angular momentum, differ from those given in the literature on CQM...[and] there is no way to cure the flaws of the theory by adding physical assumptions. CQM is obviously inconsistent, and in particular does not contain solutions that predict the existence of hydrinos.”
Rathke also considers whether standard QM allows for the existence of hydrinos and concludes that while solutions of the Schrödinger equation for n < 1 exist, they are not square integrable, and that “[t]his does not only violate one of the axioms of quantum mechanics, but in practical terms prohibits that these solutions can in any way describe the probability density of a particle. Thus, solutions with n < 1 are meaningless in standard quantum theory and the existence of hydrinos as a solution of the Schrödinger equation for a classical Coulomb potential is excluded.”7 Rathke also notes that the applicant’s experimental results would be more properly understood “if these were independently reproduced by some other experimental groups.” 
Similarly, A. de Castro (“Orthogonality criterion for banishing hydrino states from standard quantum mechanics”, 2007) notes that square integrability excludes singular wave functions in the Schrödinger equation for the non-relativistic case and provides further analysis of the relativistic case as modeled by the Klein-Gordon and Dirac equations. De Castro finds that even for these, the orthogonality criterion shows that anomalous bound-state solutions do not exist, because it “imposes additional constraints in such a way that the would-be relativistic square-integrable solutions for hydrino states, related to the thin lines in Fig.1 and Fig. 2, are not acceptable, and only radial solutions behaving at the origin as r-1/2+ε, with ε > 0 for the Klein-Gordon case, and r1+e for the Dirac case, are physically acceptable solutions” (abstract; p.6). 
Dombey in “The hydrino and other unlikely states” (Aug 2006) discusses hydrino solutions of the Klein-Gordon equation for the Coulomb potential in three dimensions and the Dirac equation for the Coulomb potential in two dimensions. He shows these solutions are unphysical in spite of having normalisable wave functions because: 1) they lack non-relativistic counterparts even for arbitrarily small coupling; 2) the states persist even when coupling is turned off; and 3) the strength of the binding increases as the coupling strength α decreases, so the maximum binding occurs for α = 0 when the potential has disappeared completely. Further, Dombey demonstrates that if the point charge of the nucleus is replaced by a charge extending over an arbitrarily small by finite radius R, then the anomalous functions become unacceptable because for small enough R they cease to satisfy the appropriate wave equation. He concludes that “[o]utside of science fiction this is sufficient reason to disregard them.”8
A. Khelashvili et al. in "Dirac reduced radial equations and the problem of additional solutions" International Journal of Modern Physics E, Vol 26,1750043 (2017) discusses so-called “additional solutions” in the problem of hydrogen-like atoms (also known as “hydrino” energy states) and concludes that two- and three-dimension solutions “...do not satisfy. ..fundamental physical principles and their existence is not possible” (p.15).
Thus, Pauling et al., Feynman et al., Bethe et al., Barth, Rathke, de Castro, Dombey and Khelashvili et al., are at least eight independent, expert sources demonstrating implicitly or explicitly that the existence of hydrinos is inconsistent with and contrary to the fundamental laws of quantum mechanics and chemistry.
Further support to the §101 rejection is provided by the following case laws:
> In re Blacklight Power Inc. v. Rogan, 63 USPQ2d 1534 (CA FC 2002), and
> In re Blacklight Power Inc. v. Dickinson (DC DC) 55 USPQ2d 1812.
The cited case laws refer to application no. 09/009294 filed by the same Applicant, which has been once allowed but the allowance subsequently withdrawn by the U.S. Patent & Trademark Office, and has been finally rejected (01/07/2005). 
Reference is also made to the Office’s findings in three of applicant’s earlier US applications directed to hydrino technology: 08/467,911, 12/153,613 and 12/213,476. In the first, the USPTO Board of Appeals & Interferences upheld rejections of claim 58 under 35 USC § 101 and 35 USC § 112, first paragraph, directed to “[a] hydrino atom comprising: a hydrogen atom having an electron in a lower ground state energy level.” In the second, in the Appendix and Endnotes on pp.8-17 of the 28 February 2011 Office Action, a detailed analysis is given of deficiencies in applicant’s grand unified theory of Classical Quantum Mechanics (“GUT”) forming the theoretical basis for his underlying hydrino technology.  In the third, in Appendices (A)-(C) on pp.22-34 of the 24 August 2010 Office Action, a detailed analysis is given of further deficiencies of the hydrino hypothesis.
Regarding element (C) of the procedure outlined in MPEP 2107.01(IV), it is noted the closest prior art of record is US Pat.10,753,275 which teaches a mechanical power system comprising “a) at least one source of nascent H2O; b) at least one source of atomic hydrogen; c) at least one of a conductor and a conductive matrix...and at last two electrodes that confine and connected to the high current source configured to conduct a high current through the fuel” (claim 1). However, this patent is to same inventor as the current application. Similarly, all other publications postulating or otherwise describing utility of hydrinos are to the inventor himself, or his associates. None of this information can be considered independent, peer-reviewed literature since it all originates from the inventor and/or his associates. 
In summary, according conventionally accepted scientific principle, the existence of hydrogen with a binding energy corresponding to a value of “n” which is not an integer cannot be mathematically justified.  Accordingly, hydrinos are inconsistent with and contrary to known principles of physics and chemistry, as evidenced by the current scientific literature. This alone would occasion reasonable skepticism as to operation of the invention. In re Newman, 782 P2d 971, 973 (Ped Cir.1986). Further, no independent, peer-reviewed information exists that supports the existence of hydrinos, and none of the experimental data report any direct observations of them. Per MPEP 2107 G1(T1(3), “[o]ne situation where an assertion of utility would not be considered credible is where a person of ordinary skill would consider the assertion to be "incredible in view of contemporary knowledge" and where nothing offered by the applicant would counter what contemporary knowledge might otherwise suggest. The asserted utility of electrical and/or thermal power production from hydrinos could only be true if it violated scientific principles and is thus wholly inconsistent with contemporary knowledge in the art. In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967); In re Chilowsky, 229 F.2d 457, 462, 108 USPQ 321, 325 (CCPA 1956). 
For these reasons the claimed invention is inoperative and cannot produce energy from the formation of hydrinos because hydrinos do not and cannot exist based on the current state of accepted science.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10, 16-18, 20-21, 28-29, 33-35, 37 and 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
Per MPEP 2107.01 (IV), the rejection under 35 U.S.C. 112(a) or pre-ATA 35 U.S.C. 112, first paragraph incorporates by reference the factual basis and conclusions set forth in the 35 USC 101 utility rejection. Because that rejection determined the invention as claimed does not have utility, a person skilled in the art would not be able to use the invention as claimed, and as such, the claim is defective under 35 U.S.C. 112(a) or pre-AJA 35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention. As explained, the invention is inoperative and therefore lacks utility since it is based upon the creation and use of “hydrinos” with energy ground states lower than ordinary hydrogen and fractional principle quantum numbers that are
inconsistent with and contrary to known principles of physics and chemistry. Although the claims do not specifically refer to hydrinos as reactants, the “hydrinos” are inextricable from the claims as interpreted in light of the specification.  The specification relies upon the existence of hydrinos in order to cause the “reaction of the reactants” forming the plasma which outputs electrical and/or thermal power.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “[a] power system that generates at least one of electrical energy and thermal energy comprising: at least one vessel capable of maintaining a pressure of below, at, or above atmospheric; reactants, the reactants comprising: a) at least one source of nascent H2O; H2O or at least one source of H2O, atomic hydrogen or at least one source of atomic hydrogen; and d) a molten metal; a molten metal injector system comprising at least one reservoir that contains some of the molten metal and a molten metal pump with an injector tube that provides a molten metal stream and at least one non-injector reservoir that receives the molten metal stream; at least one ignition system comprising a source of electrical power to supply electrical power to the at least one steam of molten metal to ignite a reaction of the reactants which forms a plasma and at least one of the electrical energy and thermal energy; at least one reactant supply system to replenish and supply reactants that are consumed in the reaction; at least one power converter or output system of at least one of the light and thermal output to electrical power and/or thermal power”.  
Though not explicitly claimed, the power system relies upon the existence of hydrinos in order to “generat[e] at least one of electrical energy and thermal energy”. But, as explained, hydrinos do not exist, nor can they be produced, and therefore the specification does not enable one of ordinary skill to make them and use the invention as claimed to produce electrical and/or thermal power.
Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. These are set out in in re Wands, 858F. 2d 731, 737 and 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Each of the factors in Wands will be addressed as to their relevance to the lack of enablement for applicant’s claims.
(1) The Quantity of Experimentation Necessary
Claim 1 recites “…reactants, the reactants comprising: a) at least one source of nascent H2O; H2O or at least one source of H2O, atomic hydrogen or at least one source of atomic hydrogen; and d) a molten metal;…at least one ignition system comprising a source of electrical power to supply electrical power to the at least one steam of molten metal to ignite a reaction of the reactants which forms a plasma and at least one of the electrical energy and thermal energy; at least one reactant supply system to replenish and supply reactants that are consumed in the reaction….”  
Operating the system would entail finding the appropriate parameters of operating the system; that is, each of the parameters, including but not limited to the composition of the source of atomic hydrogen, the composition of the source of H2O, composition of the conductor or conductive matrix, and amount of electrical power delivered needs to be determined in order to initiate a reaction to produce the claimed plasma. 
A broad range of reactants is encompassed by the claims.  Paragraphs [0105-0106] describe examples of these “reactants” which may comprise catalysts such as atoms, ions and/or molecules as defined below.

    PNG
    media_image3.png
    377
    427
    media_image3.png
    Greyscale

The “reactants” further comprise “at least one source of H2O”. As set forth in paragraph [0155] of the instant specification (reproduced below), “reactants comprising a source of H2O can comprise at least one of bulk H2O, a state other than bulk H2O, a compound or compounds that undergo at least one of react to form H2O and release bound H2O. Additionally, the bound H2O can comprise a compound that interacts with H2O wherein the H2O is in a state of at least one of absorbed H2O, bound H2O, physisorbed H2O, and waters of hydration...and have H2O as a reaction product.” 

    PNG
    media_image4.png
    367
    404
    media_image4.png
    Greyscale

Thus, given the large number of “reactants” disclosed explicitly or suggested, and the large number of potential compounds for the “sources” of water and hydrogen, the quantity of experimentation necessary is correspondingly very large.
(2) The Amount of Direction or Guidance Presented
The Applicant asserts that the “reaction of the reactants” allegedly produces hydrinos that in turn form the plasma generating light and thermal output for electrical and/or thermal power generation.

The instant specification states: “The present disclosure is also directed to other reactors for producing increased binding energy hydrogen species and compounds of the present disclosure, such as dihydrino molecules and hydrino hydride compounds. Further products of the catalysis are power and optionally plasma and light depending on the cell type.” (see paragraph 0146 of the published application).  The specification is replete with descriptions of the claimed system and its function which make it clear that the reaction initiated by the conductor which produces a plasma and ultimately generates direct electrical energy and thermal energy allegedly requires “hydrinos”.  While the reliance on hydrinos in a system cannot be enabled due to the lack of acceptance of their existence by the scientific community, the lack of enablement also spurs from the presently recited elements.
The specification recites “[d]isclosed herein are catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products…." and "[t]he predicted reaction involves a resonant, nonradiative energy transfer from otherwise stable atomic hydrogen to a catalyst capable of accepting the energy.” (paragraph [0081]). Specific species (e.g. ...nascent H2O...are required to be present with atomic hydrogen to catalyze the process.” It recites “the nascent H2O molecule (not hydrogen bonded in solid, liquid, or gaseous state)” may serve as a catalyst. 
The specification also describes numerous reactions which include hydrogen and/or H2O as a product or a reactant. Applicant does not explain how a reaction of reactants which are necessarily liquid, solid, or gas can produce an H2O molecule that is also in a liquid, solid, or gaseous state, but free of hydrogen bonding. Put another way, Applicant does not describe if specific conditions are required to produce water which is not hydrogen-bonded, especially when some reactions are described as taking place in an aqueous solution. Further, Applicant provides insufficient direction regarding whether the numerous reactions are thermodynamically or kinetically favorable.
Further discussion in section Ill. Chemical Reactor, purports to show how reactants may be generated by providing a lengthy list of chemical species that undergo reversible reactions to produce H2O (paragraphs [0145-0158]), and are presumably capable of being regenerated, but do not connect how these processes can result in the system generating a net energy gain.
The specification (paragraphs [0085-0118]) refers generally to a method for preparing hydrino hydride compounds by “... reacting atomic hydrogen atom with a catalyst having a net enthalpy of reaction of about m/2 ∙27 eV where m is an integer greater than 1, preferably an integer less than 400, to produce an increased binding energy hydrogen atom having a binding energy of about 13.6 eV/(1/p)2 where p is an integer, preferably an integer from 2 to 137.” But, such a description is circular and of little guidance, since it is not clear how the described net enthalpy reaction corresponding to the binding energies greater than ordinary hydrogen is achieved.
(3) The Existence of Working Examples
The specification includes few details on forming power systems with different structures as there is no experimental section. It is unclear what reaction is occurring. It can’t be determined what reactant is a source of atomic hydrogen. If the H2O breaks down into atomic hydrogen, then it is no longer a source of nascent H2O.
While the specification allegedly gives examples of conversion of hydrogen to
“hydrinos” through reactions corresponding to Equations (15)-(18) paragraphs ([0080-0126]), since according conventionally accepted scientific principle, the existence of 
hydrinos is inconsistent with and contrary to known laws of physics and chemistry, it is unclear that any such examples actually work as described. Further, no working examples of hydrino-based devices have been documented by independent, peer-reviewed, third-party research. In US application Ser.No.12/213,476 to applicant directed to similar hydrino technology, the Office determined with respect to evidence submitted in that case for the existence of hydrinos that “articles published by Applicant and his affiliations do not belong to reputable evidence, since they are replete with non-scientific speculations that are not accepted by the scientific community”, that “[n]one of the licensees has succeeded to build a novel reactor based on hydrino reactions so far, even after 3-11 years of experimentations” and “[t]he failure of all six licensees cited above to come up with any commercially viable device.”9 At least for these reasons, working examples of hydrino-based generators are absent.
(4) The Nature of the Invention
The alleged existence of hydrinos is considered by Applicant to be foundational in the function of the claimed system. The source of the plasma produced by the claimed reaction of the claimed reactant mixture, according to Applicant, is from the production of hydrinos. No other description of the production of plasma is provided. 
The scientific community has held the belief for decades that hydrinos (and thus hydrino reactants) do not exist because hydrogen cannot exist below the “ground state” (n = 1). (See the reasoning presented hereinbefore with respect to the rejection under 35 U.S.C. §101 for inoperability.) Accordingly, the nature of the invention is such that it would be startling if it were operative, thus requiring greater detail than that found in the above-mentioned parts of the specification for one of ordinary skill in the art to make and use the claimed invention without undue experimentation. Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter: hydrogen atoms and molecules having electrons of lower energy than the conventional “ground” state, called “hydrinos” and “dihydrinos”, respectively, where each energy level corresponds to a fractional quantum number (n).
(5) The State of the Prior Art; (6) The Relative Skill of Those in the Art; (7) The Predictability or Unpredictability of the Art
US Patent 9,994,450 discusses hydrinos in a similar way to that of the instant disclosure, but does not recite the necessity of a source of nascent H2O and atomic hydrogen for the production of a plasma. 
US Patent 10,753,275 is arguable the closest prior art since it teaches a mechanical power system comprising “a) at least one source of nascent H2O; b) at least one source of atomic hydrogen; c) at least one of a conductor and a conductive matrix...and at last two electrodes that confine and connected to the high current source configured to conduct a high current through the fuel” (claim 1). Other patents and publications describing apparatus based on hydrino theory in the IDS submitted on 05/28/2020 and on 02/09/2021 are to same inventor as the current application.  The prior art in favor of hydrino theory is limited to the inventor and/or his associates.
There appears to be no other prior art showing hydrogen with a quantum number below 1, or even any prior art which would suggest that hydrogen with a quantum number below 1 could even exist in theory. Thus, other than the Applicant, there appears to be no prior art which verifies the existence of so called hydrinos.
It would be most unpredictable that the hydrogen atom could exist below the “ground state” (n=1), or be present in a compound at such a state. It would also be unpredictable that energy could be extracted from hydrogen atoms in transforming them into such a state. See the reasoning presented hereinbefore with respect to the rejection under 35 USC §101 for inoperability.
(8) The Breadth of the Claims
The claims recite a reaction mixture comprising a nascent H2O, H2O, H2 gas and a molten metal, those sources capable of producing a plasma based on the permeation of a current. The sources may be solid, liquid, or gases. They may be neutral molecules or ionic counter-ions. They may be a chemical compound complexed with water. A conductor or conductive matrix is required, which may be one of myriad metals. A source of electrical power is required, which can function in DC, AC, or mixed AC-DC current forms, over a factor of 5000 in voltage and 10,000 in current. Despite the numerous chemical formulae included throughout their disclosure, and the examples provided in the disclosure, a skilled artisan would not be capable of producing a power system that function as required by the claims without undue experimentation.
The plasma capable of generated by the reaction of the sources of the claims imply the presence of at least one hydrogen species presently called a “hydrino”. Due to the hereinbefore shown reasons for the inoperability pertaining to a catalyst to produce a hydrino atom, which for reasons stated above, cannot exist, the claims would not be enabled.
Considering all of the above factors, one skilled in the art could not make and/or use the claimed invention without undue experimentation, with the expectation of impossible results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 L Pauling et al. “Introduction to Quantum Mechanics, With Applications to Chemistry”, Dover Publications, Inc.,
        New York (1985), p.52.
        2 R.Feynman et al., “The Feynman Lectures on Physics---Quantum Mechanics” Addison-Wesley Publishing Co.,
        Reading Mass. (1965), p.19-1 & 19-5.
        3 A.Barth, “Bigger than Fire? A Scientific Examination of Randell Mills’ “Hydrino” Theory”; Skeptic, 2001, p.42.
        4 Ibid., p. 42-43.
        5 Ibid., p. 43.
        6 Rathke, “A critical analysis of the hydrino model” New Journal of Physics 7 (2005) 127, Eq.1. p.3.
        7 Ibid., p.6.
        8 N.Dombey, “The hydrino and other unlikely states”, Physics Letters A 360, p.62-65 (2006).
        
        9 Non-Final Office Action, Ser. No. 12/213476, dated 06 February 2012, pp. 21, 23 & 29.